PENALTY SLIP

FILED IN THE RT
U.S. DISTRICT ae
EASTERN DISTRICT OF WASHINGTON

FrB 1 1 202
NAME: JAMES DEAN CLOUD SEAN F. McAVOY, CLERK sure

ee en ET re .
—=—SBOKANE. WASHINGTON

2™4 SUPERSEDING INDICTMENT

NUMBER OF COUNTS: 5
Count1: 18 U.S.C. § 2119
Vio: Carjacking

Penalty: Not more than 15 years imprisonment, $250,000 fine, or both, 5 years
supervised release, and $100 special assessment.

Count2: 18 U.S.C. § 924(c)(1)(a)(i)
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Count 4: 18 U.S.C. §§ 2109, 1153, 3559(f(2)
Vio: Kidnapping

Penalty: Not less than 25 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Count 5: 18 U.S.C. §§ 113(a)(3), 1153

Vio: Assault with a Dangerous Weapon

Penalty: Not more than 10 years imprisonment, $250,000, or both, 3 years
supervised release, and $100 special assessment.

Count 6: 18 U.S.C. § 924(c)(1)(a)@)
Vio: Brandishing of a Firearm in Furtherance of a Crime of Violence

Penalty: Not less than 7 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.
Count 7: 18 U.S.C. §§ 1111, 1153, 2

Vio: First Degree Murder

Penalty: Mandatory life imprisonment, $250,000, or both, 5 years supervised
release, and $100 special assessment.

Count 8: 18 U.S.C. § 924 (c)(1)(A), Gd
Vio: Discharge of a Firearm During a Crime of Violence

Penalty: Not less than 10 years and a maximum of life imprisonment, $250,000, or
both, 5 years supervised release, and $100 special assessment.

Case No. 1:19-CR-02032-SMJ-1
USA Initials: TIH/RCB
